 

 Exhibit 10.2

 

Execution copy

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into effective as of May
6, 2015 by and between ROWL, INC., a Nevada corporation (including its
subsidiaries, "Company") and FARID TANNOUS ("Consultant").

 

WHEREAS, Consultant has been a full-time employee of Company through the date
hereof;

 

WHEREAS, Company and Consulting are concurrently entering into a Separation
Agreement (the “Separation Agreement”) and it is condition to Company’s entering
into the Separation Agreement that the parties enter into this Agreement, and
the parties desires to satisfy such condition;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending legally to be bound, hereby agree as follows:

 

1.   Consulting Services.

 

(A)      Subject to the terms hereof, Consultant agrees that if requested by
Company from time to time, Consultant will make himself available to consult to
Company as reasonably requested by the Company during the term of this Agreement
regarding the Company’s business and strategic matters (including without
limitation assistance in connection with preparation of SEC filings, preparation
of capitalization tables and shareholder reconciliations, identification of
shareholders resulting from a prior spin-off transaction, etc.) (collectively,
the “Consulting Services”). Such Consulting Services will be rendered
telephonically (unless the parties mutually agree otherwise) at such times as
the Company requests.

 

(B)      In consideration of Consultant providing the Consulting Services, the
Company shall pay Consultant ten thousand dollars ($10,000) per month (the
“Consulting Fee”) for a total of six (6) monthly payments. The first thousand
dollar ($10,000) Consulting Fee shall be payable beginning on the one (1) month
anniversary of the “Effective Date” (as defined in Section 6 below).

 

(C)      In consideration of Consultant providing the Consulting Services,
during the Term Company shall: (i) pay the five hundred dollars ($500) monthly
rent on the Company’s Palos Verdes office (through no later than February 28,
2016) and allow Consultant to use such premises; and (ii) allow Consultant’s two
cell phones and MIFI to remain on Company’s Verizon account.

 

2.    Confidentiality. All Company requests for Consulting Services, all
information disclosed by Company to Consultant in connection with such requested
consulting services and any and all results of the Consulting Services, shall be
treated as strictly confidential by Consultant (and shall not be directly or
indirectly disclosed by Consultant to any person, firm or entity at any time
during or after the Term). This provision shall survive any termination or
expiration of this Agreement in perpetuity.

 

3.    Relationship of Parties.

 

(A)      In performing services pursuant to this Agreement, Consultant shall act
as an independent contractor, and provide the Services on an independent
contractor basis. Consultant agrees and recognizes that Consultant is not, and
is not to be deemed, an employee, agent, joint venturer or partner of Company,
and shall not be an agent or employee of Company or entitled to participate in
any benefits that Company provides for its employees. Consultant shall not have
any right or authority to assume or create any obligation or responsibility on
behalf of or in the name of Company.

 

 

 

 

(B)      Consultant agrees that Company will not pay or withhold from the
compensation paid to Consultant pursuant to Section 1 of this Agreement any sums
customarily paid or withheld for or on behalf of Company employees for income
tax, unemployment insurance, social security, workers’ compensation or any other
withholding tax, insurance, or payment pursuant to any law or governmental
requirement. Consultant hereby accepts full and sole responsibility for the
payment of any and all contributions and taxes imposed by the provisions of the
Internal Revenue Code, Federal Social Security Act, the California Revenue and
Taxation Code and the California Unemployment Insurance Law and/or any
contributions, taxes or penalties for unemployment insurance or old age
retirement benefits, pensions or annuities, now or hereafter imposed by the
government of the United States and/or the government of any state which are
measured by the wages, salaries or other remuneration paid to Consultant.
Consultant agrees to hold Company harmless against, and defend and indemnify
Company from, any and all claims that may be made against Company because of
Consultant’s failure to pay any taxes, contributions or penalties.

 

4.   Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party; and, any attempted assignment by a
party without such written consent of the other party shall be void and of no
effect.

 

5.   Governing Law. This Agreement shall be construed (both as to validity and
performance) and enforced in accordance with the substantive laws of the State
of California applicable to agreements made and to be performed wholly within
such jurisdiction, notwithstanding any choice of law principles, statutes or
rules to the contrary. To the maximum extent permitted by law, the parties agree
that: (1) all actions or proceedings arising in connection with this Agreement
shall be heard only in the state and federal courts located in the City of Los
Angeles, State of California (and such courts shall have in personam
jurisdiction and venue over such party for the purpose of litigating any such
dispute); (2) Consultant waives any right it may have to assert the doctrine of
forum non conveniens or otherwise object to venue; and (3) service of process
sufficient for personal jurisdiction against a party to this Agreement may be
made by registered or certified mail, return receipt requested, addressed to
such party at its executive office. The non-prevailing party in any action shall
reimburse to the prevailing party all of the prevailing party’s costs and
expenses incurred in connection with such dispute (including, without
limitation, reasonable attorneys’ fees and expenses and expert witness fees and
expenses).

 

6.    Term and Termination. This Agreement shall be effective as of the
“Effective Date” as defined in the Separation Agreement, and shall expire on the
six (6) month anniversary of such date unless terminated prior to such time
pursuant to provisions of this Agreement (the “Term”). Notwithstanding anything
to the contrary in this Agreement, in the event that the Effective Date has not
occurred on the eighth (8th) date following the date of this Agreement, then and
in such event this Agreement shall be void and of no force or effect. In the
event either party breaches this Agreement, the other party may terminate this
Agreement upon ten (10) days written notice unless the other party cures such
breach during such ten (10) day period. Additionally, in the event that
Consultant breaches the Separation Agreement, the Company may terminate this
Agreement by written notice to Consultant.

 

2

 

 

7.    Miscellaneous. This Agreement (or any provision hereof) may be waived,
amended or modified only by an instrument in writing signed by the party against
which such waiver, amendment or modification is sought to be enforced,
specifying any such waiver, amendment or modification. Any rule of law or any
legal decision that would require interpretation of any ambiguities in this
Agreement against the party that drafted it is of no application and is hereby
expressly waived. In the event that any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and all other
provisions shall remain in full force and effect. If any of the provisions of
this Agreement are held to be excessively broad, it shall be reformed and
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by law. This Agreement and the Separation Agreement (and its
Exhibits and the surviving provisions of the “Employment Agreement” referred to
in the Separation Agreement) the constitutes the entire agreement and
understanding and supersedes and replaces all previous agreements and
understandings between the parties relative to the rendering of consulting
services by Consultant for Company (provided that Consultant shall continue to
be bound by any and all confidentiality and inventions agreements entered with
or in favor of Company). This Agreement may be executed in counterparts (all of
which will constitute one and the same instrument) and delivered via fax or
e-mail.

 

IN WITNESS WHEREOF, Consultant and Company have signed this Agreement as of the
Effective Date.

 

ROWL, INC.   CONSULTANT:         By: /s/ BILL GLASER   /s/ Farid Tannous   BILL
GLASER, President   FARID TANNOUS

 

3

 